EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Edman on 1/8/2021.

The application has been amended as follows: 
1. (Currently amended)  A first network device in a first multi-access edge computing (MEC) cluster, comprising:
a first communications interface for exchanging data with a wireless station;
a second communications interface for exchanging data with other network devices in multiple other MEC clusters;
one or more memories to store instructions; and
one or more processors configured to execute the instructions to:
store, in the memory, threshold values indicating overload conditions and priority workload rules for resource usage by the first MEC cluster, 
wherein the priority workload rules designate static priority levels for different types of traffic and different threshold values for each designated static priority level, and 
wherein the priority workload rules are the same at the other network devices,
monitor resource usage in the first MEC cluster,

determine, based on the monitoring, when a resource usage reaches one of the threshold values for one of the priority levels
identify, from the other network devices, available resources in the multiple other MEC clusters,
select a second MEC cluster, of the multiple other MEC clusters, to offload a local workload, wherein the selecting is based on the priority workload rules, and
redirect, based on the identifying, at least some of the resource usage associated with workloads associated with a threshold that has been reached from the first MEC cluster to the second MEC cluster. 

2. (Previously presented)  The first network device of claim 1, wherein the one or more processors are further configured to execute the instructions to: 
register with the other network devices for participation in an intelligent MEC resource scheduling service; and
send to the other network devices a message indicating local resource usage levels or availability at the first MEC cluster. 

3. (Original)  The first network device of claim 1, wherein, when monitoring, the one or more processors are further configured to execute the instructions to: 
monitor current resource usage and predict future resource usage. 


apply artificial intelligence algorithms to predict local future workloads for the first MEC cluster.

5. (Previously presented)  The first network device of claim 1, wherein, when identifying the available resources, the one or more processors are further configured to execute the instructions to:
receive periodic resource usage messages from the other network devices.

6. (Previously presented)  The first network device of claim 5, wherein each of the periodic resource usage messages indicates one or more of a minimum available bandwidth, a maximum latency value, or a length of available time for resources.

7. (Original)  The first network device of claim 1, wherein, when identifying the available resources, the one or more processors are further configured to execute the instructions to:
verify the second MEC cluster’s ability to meet quality of service (QoS) requirements for an application instance. 

8. (Original)  The first network device of claim 7, wherein the verifying includes identifying a lowest latency between the second MEC cluster and an end device requesting MEC resources.


compare latency times of the second MEC cluster with other latency times for another cluster of the multiple other MEC clusters.

10. (Currently amended)  A method, comprising:
storing, in a memory of a first network device of a first multi-access edge computing (MEC) cluster of multiple MEC clusters, threshold values indicating overload conditions and priority workload rules for resource usage by the first MEC cluster, 
wherein the priority workload rules designate static priority levels for different types of traffic and different threshold values for each designated static priority level, and 
wherein the priority workload rules are the same at other network devices in the multiple MEC clusters;
monitoring, by the first network device, resource usage in the first MEC cluster;
assigning priority levels to different incoming workloads, based on the priority workload rules;
determining, by the first network device and based on the monitoring, when a resource usage reaches one of the threshold values for one of the priority levels
identifying, by the first network device and from the other network devices, available resources in the multiple other MEC clusters;

redirecting, by the first network device and based on the identifying, at least some of the resource usage associated with workloads associated with a threshold that has been reached from the first MEC cluster to the second MEC cluster. 

11. (Previously presented)  The method of claim 10, further comprising:
registering, by the first network device with the other network devices, for participation in an intelligent MEC resource scheduling service; and
sending, by the first network device and to the other network devices, a message indicating local resource usage levels or availability at the first MEC cluster. 

12. (Original)  The method of claim 10, wherein monitoring the resource usage in the first MEC cluster further comprises:
monitoring current resource usage and predicting future resource usage by the first MEC cluster.

13. (Original)  The method of claim 12, wherein predicting future resource usage further comprises:
applying artificial intelligence algorithms to predict local future workloads for the first MEC cluster.


sending, to the other network devices, a request for resource availability; and
receiving, from the other network devices, resource usage messages responsive to the request for resource availability.

15. (Previously presented)  The method of claim 10, wherein each of the resource usage message indicates one or more of a minimum available bandwidth, a maximum latency value, or a length of available time for resources.

16. (Original)  The method of claim 10, wherein identifying the available resources further comprises:
verifying the second MEC cluster’s ability to meet quality of service (QoS) requirements for an application instance.

17. (Original)  The method of claim 10, wherein the identifying includes identifying a lowest latency between the second MEC cluster and an end device requesting MEC resources.

18. (Currently amended)  A non-transitory, computer-readable storage media storing instructions executable by one or more processors of one or more devices, which when executed cause the one or more devices to:

	wherein the priority workload rules designate static priority levels for different types of traffic and different threshold values for each designated static priority level, and 
	wherein the priority workload rules are the same at other network devices in the multiple MEC clusters;
monitor resource usage in the first MEC cluster;
assign priority levels to different incoming workloads, based on the priority workload rules;
determine, based on the monitoring, when a resource usage reaches one of the threshold values for one of the priority levels
identify available resources in the multiple other MEC clusters;
select a second MEC cluster, of the multiple other MEC clusters, to offload a local workload, wherein the selecting is based on the priority workload rules; and
redirect, based on the identifying, at least some of the resource usage associated with workloads associated with a threshold that has been reached from the first MEC cluster to the second MEC cluster.

19. (Previously presented)  The non-transitory, computer-readable storage media of claim 18, further comprising instructions to:
detect, in the first MEC cluster, an abnormal condition;

allocate workload from the first MEC cluster to one of the other clusters of the multiple MEC clusters.

20. (Original)  The non-transitory, computer-readable storage media of claim 18, wherein the instructions to monitor resource usage in the first MEC cluster, further comprise instructions to: 
monitor current resource usage and predict future resource usage.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1, 10, and 18, the instant claims provide for workload rules that are the same for the network device and other network devices, where static priority levels (unchanging) are provided for the different types of traffic with different threshold values for the priority levels, where when a resource usage reaches one of the priority levels, available resources are identified from the other network devices, then a second MEC cluster is identified and resource usage associated with the workloads associated with a threshold that has been reached is redirected to the second MEC cluster.  Meanwhile, the closest prior art of record, US 2019/0141593 (Wei), teaches the migration of work from one MEC to another MEC (Wei: Paragraphs [0054] and [0122]-[0123]), but fails to provide at least for the specific recitations of priority, where the rules are static and are the same in each of the network devices in view of the instant claims, as a whole.  Further, no other prior art of record fairly teaches or suggests modifying Wei to perform each and every recited function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444